                  Case 17-30132                            Doc 380        Filed 01/28/19 Entered 01/28/19 15:52:39                                                  Desc Main
                                                                           Document     Page 1 of 13
                                                                 Form 1
                                             Individual Estate Property Record and Report                                                                                     Page: 1

                                                              Asset Cases
Case No.:     17-30132                                                                                      Trustee Name:      (530460) Joseph W. Grier
Case Name:         TSI HOLDINGS, LLC                                                                        Date Filed (f) or Converted (c):        01/27/2017 (f)
                                                                                                            § 341(a) Meeting Date:          05/25/2017
For Period Ending:           12/31/2018                                                                     Claims Bar Date:         08/23/2017

                                    1                                 2                    3                     4               5                    6                  7              8

                        Asset Description                          Petition/       Estimated Net Value        Property      Sale/Funds           Asset Fully         Lien Amount    Exempt
             (Scheduled And Unscheduled (u) Property)            Unscheduled      (Value Determined By        Formally    Received by the     Administered (FA)/                    Amount
                                                                    Values               Trustee,            Abandoned        Estate           Gross Value of
                                                                                       Less Liens,           OA=§554(a)                       Remaining Assets
                                                                                       Exemptions,            abandon.
  Ref. #                                                                            and Other Costs)

    1       BROKERAGE ACCOUNT ACCOUNT AT T.R.                        44,712.67                  44,712.67                       31,028.64                     FA             0.00           0.00
            WINSTON & COMPANY, XXXXXX1049
            Brokerage Account Account at T.R. Winston &
            Company, xxxxxx1049

    2       CHECKING ACCOUNT AT BANK OF AMERICA                            0.00                      0.00                              0.00                   FA             0.00           0.00
            CHECKING ACCOUNT, XXXXXX3191
            Checking Account at Bank of America Checking
            Account, xxxxxx3191 (see Asset 11)

    3       CLAIMS AGAINST ESTATE OF RICHARD C.                       Unknown                   Unknown                                0.00               Unknown            0.00           0.00
            SISKEY, MECKLENBURG CO. ESTATE FILE
            17-E-243 INCLUDING BUT NOT LIMITED TO
            LIFE INSURANCE PROCEEDS PAID TO
            DIANE SISKEY & OTHERS.. AMOUNT
            REQUESTED: UNKNOWN
            Claims against Estate of Richard C. Siskey,
            Mecklenburg Co. Estate File 17-E-243 including
            but not limited to life insurance proceeds paid to
            Diane Siskey & others.. Amount Requested:
            Unknown

   4*       CLAIMS AGAINST THIRD PARTIES (u)                      13,195,987.26          13,195,987.26                        5,830,558.56          7,365,428.70             0.00           0.00

            Pro-rata portion of settlement with Diane Siskey,
            subject to court approval. (See Footnote)

    5       CLAIM AGAINST SOUTHPARK PARTNERS,                         Unknown                   Unknown                                0.00               Unknown            0.00           0.00
            LLC. AMOUNT REQUESTED: UNKNOWN
            Claim against Southpark Partners, LLC. Amount
            Requested: Unknown

    6       CLAIM AGAINST WSC HOLDINGS, LLC.                          Unknown                   Unknown                                0.00               Unknown            0.00           0.00
            AMOUNT REQUESTED: UNKNOWN
            Claim against WSC Holdings, LLC. Amount
            Requested: Unknown

    7       CLAIM AGAINST SHARON ROAD                                 Unknown                   Unknown                                0.00               Unknown            0.00           0.00
            PROPERTIES, LLC. AMOUNT REQUESTED:
            UNKNOWN
            Claim against Sharon Road Properties, LLC.
            Amount Requested: Unknown

    8       VARIOUS AVOIDANCE ACTIONS, INCLUDING                      Unknown                   Unknown                                0.00               Unknown            0.00           0.00
            "NET WINNER" ACTIONS. AMOUNT
            REQUESTED: UNKNOWN
            Various avoidance actions, including "net
            winner" actions. Amount Requested: Unknown

    9       CLAIMS AGAINST OTHER PARTIES,                             Unknown                   Unknown                                0.00               Unknown            0.00           0.00
            UNKNOWN. AMOUNT REQUESTED:
            UNKNOWN
            Claims against other parties, unknown. Amount
            Requested: Unknown

   10       CLAIM AGAINST SISKEY INDUSTRIES, LLC.                     Unknown                   Unknown                                0.00               Unknown            0.00           0.00
            AMOUNT REQUESTED: UNKNOWN
            Claim against Siskey Industries, LLC. Amount
            Requested: Unknown

   11       Bank account proceeds seized by US (u)                     8,422.01                  8,422.01                         8,422.01                    FA             0.00           0.00


   12*      INTERESTS_IN_INSURANCE_POLICIES (u)                     440,000.00                 440,000.00                      440,000.00                     FA             0.00           0.00

            Claim against Denise Rhodes and Ben Lowder
            for insurance proceeds; to be allocated among
            TSI, WSC & SouthPark Partners (See Footnote)

   13*      CLAIMS AGAINST THIRD PARTIES (u)                        120,763.96                 120,763.96                              0.00          120,763.96              0.00           0.00

            Pro-rata portion of settlement with MetLife,
            subject to court approval. (See Footnote)
                 Case 17-30132                   Doc 380         Filed 01/28/19 Entered 01/28/19 15:52:39                                             Desc Main
                                                                  Document     Page 2 of 13
                                                           Form 1
                                       Individual Estate Property Record and Report                                                                              Page: 2

                                                        Asset Cases
Case No.:     17-30132                                                                          Trustee Name:      (530460) Joseph W. Grier
Case Name:        TSI HOLDINGS, LLC                                                             Date Filed (f) or Converted (c):       01/27/2017 (f)
                                                                                                § 341(a) Meeting Date:          05/25/2017
For Period Ending:        12/31/2018                                                            Claims Bar Date:        08/23/2017

                                1                            2                    3                  4              5                    6                 7               8

                        Asset Description                 Petition/       Estimated Net Value     Property      Sale/Funds          Asset Fully        Lien Amount     Exempt
             (Scheduled And Unscheduled (u) Property)   Unscheduled      (Value Determined By     Formally    Received by the    Administered (FA)/                    Amount
                                                           Values               Trustee,         Abandoned        Estate          Gross Value of
                                                                              Less Liens,        OA=§554(a)                      Remaining Assets
                                                                              Exemptions,         abandon.
  Ref. #                                                                   and Other Costs)

                                                        $13,809,885.90         $13,809,885.90                   $6,310,009.21         $7,486,192.66            $0.00           $0.00
  13        Assets Totals (Excluding unknown values)


      RE PROP# 4             Pro-rata portion of settlement with Diane Siskey, subject to court approval.

      RE PROP# 12            Claim against Denise Rhodes and Ben Lowder for insurance proceeds; to be allocated among TSI, WSC & SouthPark
                             Partners
      RE PROP# 13            Pro-rata portion of settlement with MetLife, subject to court approval.




Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

                                This case is being administered jointly with the cases of WSC Holdings, LLC (17-30338) and Southpark
                                Partners, LLC (17-30339). The Trustee filed a motion to approve a settlement with the Administrator of the
                                Rick Siskey probate estate, Diane Siskey and her daughter Jenna Negrelli, Stone Street Partners along with
                                Dawn King & Paul Porter and four MetLife entities. The hearing on the settlement is scheduled for January 8,
                                2019. The settlement, if approved, will pay investors approximately 90% of their base claims with a
                                reasonable possibility of paying base claims in full plus something over base claims.


Initial Projected Date Of Final Report (TFR): 03/31/2019                           Current Projected Date Of Final Report (TFR):               03/31/2021
                    Case 17-30132                 Doc 380      Filed 01/28/19 Entered 01/28/19 15:52:39                                Desc Main
                                                                Document     Page 3 of 13
                                                             Form 2
                                                                                                                                               Page: 2-1
                                             Cash Receipts And Disbursements Record
Case No.:              17-30132                                         Trustee Name:                   Joseph W. Grier (530460)
Case Name:             TSI HOLDINGS, LLC                                Bank Name:                      Rabobank, N.A.
Taxpayer ID #:         **-***4746                                       Account #:                      ******7000 Checking
For Period Ending: 12/31/2018                                           Blanket Bond (per case limit): N/A
                                                                        Separate Bond (if applicable): $1,089,000.00
    1          2                         3                                  4                                5                    6                    7

  Trans.    Check or       Paid To / Received From          Description of Transaction      Uniform      Deposit            Disbursement       Account Balance
   Date      Ref. #                                                                        Tran. Code      $                      $

 04/12/17              United States Treasury          Refund of photocopy request fee     1280-002              150.00                                      150.00
                                                       sent to IRS by Grier Furr & Crisp

 04/28/17              Rabobank, N.A.                  Bank and Technology Services        2600-000                                    10.00                 140.00
                                                       Fees

 05/16/17     {1}      T. R. Winston & Comany, LLC     close out brokerage account         1129-000          31,028.64                                     31,168.64

 05/31/17              Rabobank, N.A.                  Bank and Technology Services        2600-000                                    10.00               31,158.64
                                                       Fees

 06/13/17     101      Internatiional Sureties, Ltd.   Increased bond # 016073590          2300-000                                   138.00               31,020.64

 06/30/17              Rabobank, N.A.                  Bank and Technology Services        2600-000                                    44.75               30,975.89
                                                       Fees

 07/10/17     {11}     United States Treasury          Turnover by US of seized funds      1229-000           8,422.01                                     39,397.90
                                                       (D.E. 69)

 07/21/17     102      Bank of America                 Invoice 501630 - document           2990-000                                   379.59               39,018.31
                                                       production

 07/31/17              Rabobank, N.A.                  Bank and Technology Services        2600-000                                    50.72               38,967.59
                                                       Fees

 09/14/17              Rabobank, N.A.                  Bank and Technology Services        2600-000                                    61.65               38,905.94
                                                       Fees

 09/29/17              Rabobank, N.A.                  Bank and Technology Services        2600-000                                    54.13               38,851.81
                                                       Fees

 10/31/17              Rabobank, N.A.                  Bank and Technology Services        2600-000                                    59.60               38,792.21
                                                       Fees

 11/30/17              Rabobank, N.A.                  Bank and Technology Services        2600-000                                    55.79               38,736.42
                                                       Fees

 12/05/17     103      International Sureties, Ltd.    Chapter 7 bond                      2300-000                                   300.00               38,436.42

 12/29/17              Rabobank, N.A.                  Bank and Technology Services        2600-000                                    53.61               38,382.81
                                                       Fees

 02/08/18              Denise Rhodes/Ben Lowder        Denise Rhodes/Ben Lowder                            440,000.00                                     478,382.81
                       insurance settlements           settlements

              {12}                                     Denise Rhodes settlement            1249-000                                                       478,382.81

                                                                           $220,000.00

              {12}                                     Ben Lowder settlement               1249-000                                                       478,382.81

                                                                           $220,000.00

 02/28/18              Rabobank, N.A.                  Bank and Technology Services        2600-000                                   346.86              478,035.95
                                                       Fees

 03/19/18     104      Internatiional Sureties, Ltd.   Bond                                2300-000                                3,099.00               474,936.95

 03/30/18              Rabobank, N.A.                  Bank and Technology Services        2600-000                                   686.54              474,250.41
                                                       Fees

 04/26/18     105      Middleswarth & Bowers           Professional fees per order         3310-000                               70,831.44               403,418.97
                                                       4/23/18 (D.E. 234)

 04/26/18     106      Grier, Furr & Crisp, PA         Professional fees per order         3110-000                              200,000.00               203,418.97
                                                       4/23/18 (D.E. 234)

                                                                                      Page Subtotals:    $479,600.65           $276,181.68         true

{ } Asset Reference(s)                                                                                                    ! - transaction has not been cleared
                    Case 17-30132              Doc 380           Filed 01/28/19 Entered 01/28/19 15:52:39                                  Desc Main
                                                                  Document     Page 4 of 13
                                                            Form 2
                                                                                                                                                   Page: 2-2
                                            Cash Receipts And Disbursements Record
Case No.:              17-30132                                            Trustee Name:                      Joseph W. Grier (530460)
Case Name:             TSI HOLDINGS, LLC                                   Bank Name:                         Rabobank, N.A.
Taxpayer ID #:         **-***4746                                          Account #:                         ******7000 Checking
For Period Ending: 12/31/2018                                              Blanket Bond (per case limit): N/A
                                                                           Separate Bond (if applicable): $1,089,000.00
    1          2                        3                                       4                                 5                   6                    7

  Trans.    Check or       Paid To / Received From           Description of Transaction          Uniform       Deposit          Disbursement       Account Balance
   Date      Ref. #                                                                             Tran. Code       $                    $

 04/30/18     107      EcoScribe                           Deposition transcript (D.E. 241]      3120-000                                 925.95              202,493.02

 04/30/18              Rabobank, N.A.                      Bank and Technology Services          2600-000                                 659.40              201,833.62
                                                           Fees

 05/31/18              Rabobank, N.A.                      Bank and Technology Services          2600-000                                 349.21              201,484.41
                                                           Fees

 06/28/18     108      Middleswarth Bowers & Company       Accounting fees (D.E. 270)            3310-000                             19,031.35               182,453.06

 06/29/18              Rabobank, N.A.                      Bank and Technology Services          2600-000                                 280.14              182,172.92
                                                           Fees

 07/16/18     {4}      Diane Siskey                        Receipt of Diane Siskey funds for     1249-000      5,830,558.56                               6,012,731.48
                                                           interim distribution

 07/20/18     109      JOHN K KELLY                        Interim distribution payment -        7100-000                             84,195.67           5,928,535.81
                                                           Dividend paid at 27.58% of
                                                           $305,227.00; Claim # 1; Filed:
                                                           $327,916.98

 07/20/18     110      Argo Partners, Assignee of Teresa   Interim distribution payment -        7100-000                             27,584.61           5,900,951.20
                       Hawkins and Michael Burkhard        Dividend paid at 27.58% of
                                                           $100,000.00; Claim # 3; Filed:
                                                           $133,655.05

 07/20/18     111      ARCHIE J PARKER                     Interim distribution payment -        7100-000                             34,480.76           5,866,470.44
                                                           Dividend paid at 27.58% of
                                                           $125,000.00; Claim # 6; Filed:
                                                           $125,000.00

 07/20/18     112      ARGO PARTNERS, ASSIGNEE             Interim distribution payment -        7100-000                             55,169.22           5,811,301.22
                       OF MICHAEL R. LICATA                Dividend paid at 27.58% of
                                                           $200,000.00; Claim # 7-3; Filed:
                                                           $245,193.78

 07/20/18     113      BARBARA A. PETREY                   Interim distribution payment -        7100-000                              6,896.16           5,804,405.06
                                                           Dividend paid at 27.58% of
                                                           $25,000.00; Claim # 8; Filed:
                                                           $27,562.50

 07/20/18     114      TONY F. CHANEY, SR.                 Interim distribution payment -        7100-000                             62,282.54           5,742,122.52
                                                           Dividend paid at 27.58% of
                                                           $225,787.30; Claim # 9; Filed:
                                                           $271,399.53

 07/20/18     115      CYNTHIA ELLEN CARR                  Interim distribution payment -        7100-000                             13,792.30           5,728,330.22
                                                           Dividend paid at 27.58% of
                                                           $50,000.00; Claim # 11; Filed:
                                                           $62,826.09

 07/20/18     116      GERALD D MEAD                       Interim distribution payment -        7100-000                             91,338.70           5,636,991.52
                                                           Dividend paid at 27.58% of
                                                           $331,122.04; Claim # 12; Filed:
                                                           $406,653.15

 07/20/18     117      MAINSTAR TRUST FBO BRUCE            Interim distribution payment -        7100-000                            107,579.95           5,529,411.57
                       R. SMITH                            Dividend paid at 27.58% of
                                                           $390,000.00; Claim # 14; Filed:
                                                           $517,435.00

 07/20/18     118      MAINSTAR TRUST FBO                  Interim distribution payment -        7100-000                             41,376.90           5,488,034.67
                       ROBERT W. SMITH, JR.                Dividend paid at 27.58% of
                                                           $150,000.00; Claim # 15; Filed:
                                                           $150,000.00



                                                                                            Page Subtotals:   $5,830,558.56        $545,942.86         true

{ } Asset Reference(s)                                                                                                        ! - transaction has not been cleared
                   Case 17-30132            Doc 380       Filed 01/28/19 Entered 01/28/19 15:52:39                                 Desc Main
                                                           Document     Page 5 of 13
                                                         Form 2
                                                                                                                                           Page: 2-3
                                         Cash Receipts And Disbursements Record
Case No.:              17-30132                                     Trustee Name:                      Joseph W. Grier (530460)
Case Name:             TSI HOLDINGS, LLC                            Bank Name:                         Rabobank, N.A.
Taxpayer ID #:         **-***4746                                   Account #:                         ******7000 Checking
For Period Ending: 12/31/2018                                       Blanket Bond (per case limit): N/A
                                                                    Separate Bond (if applicable): $1,089,000.00
    1          2                     3                                   4                                 5                   6                    7

  Trans.    Check or      Paid To / Received From     Description of Transaction          Uniform       Deposit          Disbursement       Account Balance
   Date      Ref. #                                                                      Tran. Code       $                    $

 07/20/18     119      MAINSTAR TRUST FBO MELVIN    Interim distribution payment -        7100-000                             40,825.21           5,447,209.46
                       MCCULLOUGH                   Dividend paid at 27.58% of
                                                    $148,000.00; Claim # 16; Filed:
                                                    $160,083.20

 07/20/18     120      GEORGE N. LOVELACE           Interim distribution payment -        7100-000                             34,480.75           5,412,728.71
                                                    Dividend paid at 27.58% of
                                                    $125,000.00; Claim # 17; Filed:
                                                    $134,199.03

 07/20/18     121      MAINSTAR TRUST FBO           Interim distribution payment -        7100-000                             39,847.06           5,372,881.65
                       GEORGE N. LOVELACE           Dividend paid at 27.58% of
                                                    $144,454.00; Claim # 18; Filed:
                                                    $193,186.90

 07/20/18     122      MAINSTAR TRUST FBO MARY      Interim distribution payment -        7100-000                             27,308.76           5,345,572.89
                       JEWETT EFIRD                 Dividend paid at 27.58% of
                                                    $99,000.00; Claim # 19; Filed:
                                                    $126,340.40

 07/20/18     123      JOHN AND SUE JOHNSEN         Interim distribution payment -        7100-000                             13,792.30           5,331,780.59
                                                    Dividend paid at 27.58% of
                                                    $50,000.00; Claim # 20; Filed:
                                                    $55,278.12

 07/20/18     124      SAGITA NORRIS                Interim distribution payment -        7100-000                             94,063.50           5,237,717.09
                                                    Dividend paid at 27.58% of
                                                    $341,000.00; Claim # 22; Filed:
                                                    $432,605.83

 07/20/18     125      MAVIS H. ANDERSON            Interim distribution payment -        7100-000                             23,446.91           5,214,270.18
                                                    Dividend paid at 27.58% of
                                                    $85,000.00; Claim # 23; Filed:
                                                    $90,725.11

 07/20/18     126      JAMES H PARKS AND BRENDA     Interim distribution payment -        7100-000                            110,834.93           5,103,435.25
                       R PARKS                      Dividend paid at 27.58% of
                                                    $401,800.00; Claim # 24; Filed:
                                                    $535,089.67

 07/20/18     127      MAINSTAR TRUST FBO JANICE    Interim distribution payment -        7100-000                             48,273.06           5,055,162.19
                       D. BEDDARD                   Dividend paid at 27.58% of
                                                    $175,000.00; Claim # 25; Filed:
                                                    $206,438.36

 07/20/18     128      MAINSTAR TRUST FBO           Interim distribution payment -        7100-000                             13,792.30           5,041,369.89
                       WILLIAM C. VANNESS, III      Dividend paid at 27.58% of
                                                    $50,000.00; Claim # 26; Filed:
                                                    $56,250.00

 07/20/18     129      MAINSTAR TRUST FBO NICOLE    Interim distribution payment -        7100-000                             13,792.30           5,027,577.59
                       VANNESS                      Dividend paid at 27.58% of
                                                    $50,000.00; Claim # 27; Filed:
                                                    $56,250.00

 07/20/18     130      DIANE G. DAVIS               Interim distribution payment -        7100-000                             49,652.29           4,977,925.30
                                                    Dividend paid at 27.58% of
                                                    $180,000.00; Claim # 28; Filed:
                                                    $194,620.76

 07/20/18     131      J. MICHAEL AND KRISTEN       Interim distribution payment -        7100-000                            124,130.71           4,853,794.59
                       COWLING                      Dividend paid at 27.58% of
                                                    $450,000.00; Claim # 29; Filed:
                                                    $450,000.00

 07/20/18     132      ESTATE OF BETTY M.           Interim distribution payment -        7100-000                             23,401.12           4,830,393.47
                       MAYNARD                      Dividend paid at 27.58% of

                                                                                     Page Subtotals:           $0.00        $657,641.20         true

{ } Asset Reference(s)                                                                                                 ! - transaction has not been cleared
                   Case 17-30132            Doc 380       Filed 01/28/19 Entered 01/28/19 15:52:39                                 Desc Main
                                                           Document     Page 6 of 13
                                                        Form 2
                                                                                                                                           Page: 2-4
                                        Cash Receipts And Disbursements Record
Case No.:              17-30132                                    Trustee Name:                       Joseph W. Grier (530460)
Case Name:             TSI HOLDINGS, LLC                           Bank Name:                          Rabobank, N.A.
Taxpayer ID #:         **-***4746                                  Account #:                          ******7000 Checking
For Period Ending: 12/31/2018                                      Blanket Bond (per case limit): N/A
                                                                   Separate Bond (if applicable): $1,089,000.00
    1          2                    3                                   4                                  5                   6                    7

  Trans.    Check or      Paid To / Received From     Description of Transaction          Uniform       Deposit          Disbursement       Account Balance
   Date      Ref. #                                                                      Tran. Code       $                    $

                                                    $84,834.00; Claim # 30; Filed:
                                                    $107,091.67

 07/20/18     133      MAINSTAR TRUST FBO SUSAN     Interim distribution payment -        7100-000                             25,929.53           4,804,463.94
                       D LIGON                      Dividend paid at 27.58% of
                                                    $94,000.00; Claim # 31; Filed:
                                                    $107,124.41

 07/20/18     134      MICHAEL DENNIS LIGON         Interim distribution payment -        7100-000                            303,430.63           4,501,033.31
                                                    Dividend paid at 27.58% of
                                                    $1,100,000.00; Claim # 32; Filed:
                                                    $1,210,894.47

 07/20/18     135      PATRICIA HARDIN CHESTER      Interim distribution payment -        7100-000                             13,792.30           4,487,241.01
                                                    Dividend paid at 27.58% of
                                                    $50,000.00; Claim # 33; Filed:
                                                    $275,295.96

 07/20/18     136      MAINSTAR TRUST FBO           Interim distribution payment -        7100-000                             52,728.74           4,434,512.27
                       PATRICIA HARDIN CHESTER      Dividend paid at 27.58% of
                                                    $191,152.78; Claim # 33-2; Filed:
                                                    $275,295.96

 07/20/18     137      MAINSTAR TRUST FBO TED F.    Interim distribution payment -        7100-000                             73,935.85           4,360,576.42
                       NORWOOD                      Dividend paid at 27.58% of
                                                    $268,033.04; Claim # 34; Filed:
                                                    $352,528.70

 07/20/18     138      ENRIQUE PAREDES TABLAS       Interim distribution payment -        7100-000                             23,446.91           4,337,129.51
                                                    Dividend paid at 27.58% of
                                                    $85,000.00; Claim # 36; Filed:
                                                    $90,931.82

 07/20/18     139      ARGO PARTNERS, ASSIGNEE      Interim distribution payment -        7100-000                            175,989.77           4,161,139.74
                       OF ELIZABETH A. MONCRIEF     Dividend paid at 27.58% of
                                                    $638,000.00; Claim # 37; Filed:
                                                    $868,508.85

 07/20/18     140      DHIREN M. AND SHERRY         Interim distribution payment -        7100-000                             13,792.30           4,147,347.44
                       BALLARD RATHOD               Dividend paid at 27.58% of
                                                    $50,000.00; Claim # 38; Filed:
                                                    $63,683.34

 07/20/18     141      MICHAEL GREGG MARSHALL       Interim distribution payment -        7100-000                             53,789.98           4,093,557.46
                                                    Dividend paid at 27.58% of
                                                    $195,000.00; Claim # 39; Filed:
                                                    $246,691.00

 07/20/18     142      MAINSTAR TRUST FBO SCOTT     Interim distribution payment -        7100-000                             60,134.43           4,033,423.03
                       HICKS                        Dividend paid at 27.58% of
                                                    $218,000.00; Claim # 41; Filed:
                                                    $411,539.00

 07/20/18     143      MAINSTAR TRUST FBO           Interim distribution payment -        7100-000                             79,995.35           3,953,427.68
                       LUCINDA H. HICKS             Dividend paid at 27.58% of
                                                    $290,000.00; Claim # 42; Filed:
                                                    $316,411.25

 07/20/18     144      MAINSTAR TRUST FBO           Interim distribution payment -        7100-000                             60,134.43           3,893,293.25
                       WILLIAM DANCER               Dividend paid at 27.58% of
                                                    $218,000.00; Claim # 44; Filed:
                                                    $411,539.00

 07/20/18     145      MAINSTAR TRUST FBO DAVID     Interim distribution payment -        7100-000                             11,309.69           3,881,983.56
                       J. MAHONEY                   Dividend paid at 27.58% of
                                                    $41,000.00; Claim # 46; Filed:
                                                    $124,350.00

                                                                                     Page Subtotals:           $0.00        $948,409.91         true

{ } Asset Reference(s)                                                                                                 ! - transaction has not been cleared
                   Case 17-30132            Doc 380       Filed 01/28/19 Entered 01/28/19 15:52:39                                 Desc Main
                                                           Document     Page 7 of 13
                                                         Form 2
                                                                                                                                           Page: 2-5
                                         Cash Receipts And Disbursements Record
Case No.:              17-30132                                     Trustee Name:                      Joseph W. Grier (530460)
Case Name:             TSI HOLDINGS, LLC                            Bank Name:                         Rabobank, N.A.
Taxpayer ID #:         **-***4746                                   Account #:                         ******7000 Checking
For Period Ending: 12/31/2018                                       Blanket Bond (per case limit): N/A
                                                                    Separate Bond (if applicable): $1,089,000.00
    1          2                     3                                   4                                 5                   6                    7

  Trans.    Check or      Paid To / Received From     Description of Transaction          Uniform       Deposit          Disbursement       Account Balance
   Date      Ref. #                                                                      Tran. Code       $                    $



 07/20/18     146      ROBERT B. AND APRIL M.       Interim distribution payment -        7100-000                            113,096.87           3,768,886.69
                       FRAZER                       Dividend paid at 27.58% of
                                                    $410,000.00; Claim # 47; Filed:
                                                    $645,636.24

 07/20/18     147      MAINSTAR TRUST FBO SUSAN     Interim distribution payment -        7100-000                             13,792.30           3,755,094.39
                       E FALIN                      Dividend paid at 27.58% of
                                                    $50,000.00; Claim # 48; Filed:
                                                    $54,918.00

 07/20/18     148      JUDSON MICHAEL PELT          Interim distribution payment -        7100-000                             34,480.75           3,720,613.64
                                                    Dividend paid at 27.58% of
                                                    $125,000.00; Claim # 49; Filed:
                                                    $137,454.00

 07/20/18     149      MAINSTAR TRUST FBO ERIC      Interim distribution payment -        7100-000                             74,478.43           3,646,135.21
                       WARD                         Dividend paid at 27.58% of
                                                    $270,000.00; Claim # 50; Filed:
                                                    $361,321.00

 07/20/18     150      MAINSTAR TRUST FBO STEVEN    Interim distribution payment -        7100-000                             55,169.21           3,590,966.00
                       M BROWN                      Dividend paid at 27.58% of
                                                    $200,000.00; Claim # 51; Filed:
                                                    $229,590.52

 07/20/18     151      MAINSTAR TRUST FBO JAMES     Interim distribution payment -        7100-000                             63,444.59           3,527,521.41
                       S HUNT                       Dividend paid at 27.58% of
                                                    $230,000.00; Claim # 52; Filed:
                                                    $323,263.27

 07/20/18     152      MAINSTAR TRUST FBO           Interim distribution payment -        7100-000                             63,444.59           3,464,076.82
                       LYNANN NEHLS                 Dividend paid at 27.58% of
                                                    $230,000.00; Claim # 53; Filed:
                                                    $318,961.77

 07/20/18     153      MAINSTAR TRUST FBO           Interim distribution payment -        7100-000                             19,309.22           3,444,767.60
                       MICHAEL C. D'AGATA           Dividend paid at 27.58% of
                                                    $70,000.00; Claim # 56; Filed:
                                                    $88,612.00

 07/20/18     154      CHERYL D. ECKLEY             Interim distribution payment -        7100-000                            193,092.22           3,251,675.38
                                                    Dividend paid at 27.58% of
                                                    $700,000.00; Claim # 57; Filed:
                                                    $2,533,883.16

 07/20/18     155      MAINSTAR TRUST FBO           Interim distribution payment -        7100-000                            275,846.03           2,975,829.35
                       CHERYL D. ECKLEY             Dividend paid at 27.58% of
                                                    $1,000,000.00; Claim # 57-2;
                                                    Filed: $2,533,883.16

 07/20/18     156      MAINSTAR TRUST FBO JEANNE    Interim distribution payment -        7100-000                             10,206.30           2,965,623.05
                       B. TURNER                    Dividend paid at 27.58% of
                                                    $37,000.00; Claim # 58; Filed:
                                                    $41,429.90

 07/20/18     157      MAINSTAR TRUST FBO PAUL A.   Interim distribution payment -        7100-000                             75,030.12           2,890,592.93
                       TURNER                       Dividend paid at 27.58% of
                                                    $272,000.00; Claim # 59; Filed:
                                                    $338,476.64

 07/20/18     158      ADAM GOULET                  Interim distribution payment -        7100-000                              8,243.64           2,882,349.29
                                                    Dividend paid at 27.58% of
                                                    $29,884.95; Claim # 60; Filed:
                                                    $72,000.00


                                                                                     Page Subtotals:           $0.00        $999,634.27         true

{ } Asset Reference(s)                                                                                                 ! - transaction has not been cleared
                   Case 17-30132              Doc 380          Filed 01/28/19 Entered 01/28/19 15:52:39                                 Desc Main
                                                                Document     Page 8 of 13
                                                           Form 2
                                                                                                                                                Page: 2-6
                                           Cash Receipts And Disbursements Record
Case No.:              17-30132                                          Trustee Name:                      Joseph W. Grier (530460)
Case Name:             TSI HOLDINGS, LLC                                 Bank Name:                         Rabobank, N.A.
Taxpayer ID #:         **-***4746                                        Account #:                         ******7000 Checking
For Period Ending: 12/31/2018                                            Blanket Bond (per case limit): N/A
                                                                         Separate Bond (if applicable): $1,089,000.00
    1          2                       3                                      4                                 5                   6                    7

  Trans.    Check or       Paid To / Received From         Description of Transaction          Uniform       Deposit          Disbursement       Account Balance
   Date      Ref. #                                                                           Tran. Code       $                    $

 07/20/18     159      MICHAEL SALAMONE                  Interim distribution payment -        7100-000                            243,572.04           2,638,777.25
                                                         Dividend paid at 27.58% of
                                                         $883,000.00; Claim # 61; Filed:
                                                         $1,725,000.00

 07/20/18     160      EHE INVESTMENTS, LLC              Interim distribution payment -        7100-000                             55,169.21           2,583,608.04
                                                         Dividend paid at 27.58% of
                                                         $200,000.00; Claim # 62; Filed:
                                                         $240,119.97

 07/20/18     161      WESLEY CAMPBELL                   Interim distribution payment -        7100-000                             27,584.60           2,556,023.44
                                                         Dividend paid at 27.58% of
                                                         $100,000.00; Claim # 63; Filed:
                                                         $123,468.77

 07/20/18     162      CAMPBELL OIL COMPANY              Interim distribution payment -        7100-000                             27,584.60           2,528,438.84
                                                         Dividend paid at 27.58% of
                                                         $100,000.00; Claim # 64; Filed:
                                                         $119,140.23

 07/20/18     163      BRIAN DIXON CAMPBELL              Interim distribution payment -        7100-000                             13,792.30           2,514,646.54
                                                         Dividend paid at 27.58% of
                                                         $50,000.00; Claim # 65; Filed:
                                                         $59,570.11

 07/20/18     164      ROBERT CRAIG CASS                 Interim distribution payment -        7100-000                             81,374.58           2,433,271.96
                                                         Dividend paid at 27.58% of
                                                         $295,000.00; Claim # 66; Filed:
                                                         $398,011.60

 07/20/18     165      Winland Credit Partners Asignee   Interim distribution payment -        7100-000                             31,722.29           2,401,549.67
                       for John Boccia                   Dividend paid at 27.58% of
                                                         $115,000.00; Claim # 67; Filed:
                                                         $375,707.90

 07/20/18     166      CHARLOTTE DREIBELBIS              Interim distribution payment -        7100-000                             41,376.90           2,360,172.77
                                                         Dividend paid at 27.58% of
                                                         $150,000.00; Claim # 68; Filed:
                                                         $176,132.25

 07/20/18     167      ESTATE OF CAROL T.                Interim distribution payment -        7100-000                             27,584.60           2,332,588.17
                       CORREGGIA C/O JENNIFER            Dividend paid at 27.58% of
                       BECKNELL                          $100,000.00; Claim # 69; Filed:
                                                         $103,805.55

 07/20/18     168      MAINSTAR TRUST FBO                Interim distribution payment -        7100-000                            114,121.64           2,218,466.53
                       ANTHONY WILLIAM PACKER            Dividend paid at 27.58% of
                                                         $413,715.00; Claim # 70; Filed:
                                                         $1,892,887.49

 07/20/18     169      MAINSTAR TRUST FBO DON W.         Interim distribution payment -        7100-000                             96,821.96           2,121,644.57
                       GARRETT                           Dividend paid at 27.58% of
                                                         $351,000.00; Claim # 71; Filed:
                                                         $459,292.41

 07/20/18     170      BRIAN WILDER                      Interim distribution payment -        7100-000                            140,405.63           1,981,238.94
                                                         Dividend paid at 27.58% of
                                                         $509,000.00; Claim # 72; Filed:
                                                         $774,583.07

 07/20/18     171      MAINSTAR TRUST FBO                Interim distribution payment -        7100-000                             19,400.76           1,961,838.18
                       THOMAS J. CUSACK                  Dividend paid at 27.58% of
                                                         $70,331.85; Claim # 74; Filed:
                                                         $92,651.11

 07/20/18     172      MAINSTAR TRUST FBO                Interim distribution payment -        7100-000                             64,534.18           1,897,304.00
                       DONALD B. OLIN ROTH IRA           Dividend paid at 27.58% of

                                                                                          Page Subtotals:           $0.00        $985,045.29         true

{ } Asset Reference(s)                                                                                                      ! - transaction has not been cleared
                   Case 17-30132             Doc 380          Filed 01/28/19 Entered 01/28/19 15:52:39                                 Desc Main
                                                               Document     Page 9 of 13
                                                          Form 2
                                                                                                                                                Page: 2-7
                                          Cash Receipts And Disbursements Record
Case No.:              17-30132                                         Trustee Name:                      Joseph W. Grier (530460)
Case Name:             TSI HOLDINGS, LLC                                Bank Name:                         Rabobank, N.A.
Taxpayer ID #:         **-***4746                                       Account #:                         ******7000 Checking
For Period Ending: 12/31/2018                                           Blanket Bond (per case limit): N/A
                                                                        Separate Bond (if applicable): $1,089,000.00
    1          2                      3                                      4                                 5                   6                    7

  Trans.    Check or       Paid To / Received From        Description of Transaction          Uniform       Deposit          Disbursement       Account Balance
   Date      Ref. #                                                                          Tran. Code       $                    $

                                                        $233,950.00; Claim # 75; Filed:
                                                        $380,897.95

 07/20/18     173      DENNIS & ROBIN SCALA             Interim distribution payment -        7100-000                            135,164.55           1,762,139.45
                                                        Dividend paid at 27.58% of
                                                        $490,000.00; Claim # 76; Filed:
                                                        $715,805.05

 07/20/18     174      Charles Schwab & Co., Inc. FBO   Interim distribution payment -        7100-004                             22,895.22           1,739,244.23
                       Thomas Joseph Crozier, III       Dividend paid at 27.58% of
                                                        $83,000.00; Claim # 77; Filed:
                                                        $92,182.33
                                                        Voided on 07/23/2018

 07/20/18     175      Kent Kalina                      Interim distribution payment -        7100-000                             12,413.07           1,726,831.16
                                                        Dividend paid at 27.58% of
                                                        $45,000.00; Claim # 78; Filed:
                                                        $57,292.73

 07/20/18     176      IVY ROBINSON(IVY ROBINSON        Interim distribution payment -        7100-000                             27,584.60           1,699,246.56
                       DUNSTAN REVOCABLE                Dividend paid at 27.58% of
                       TRUST)IVY ROBINSON               $100,000.00; Claim # 79; Filed:
                                                        $112,383.50

 07/20/18     177      RICHARD E. GERMAN                Interim distribution payment -        7100-000                              4,224.85           1,695,021.71
                                                        Dividend paid at 27.58% of
                                                        $15,315.97; Claim # 80; Filed:
                                                        $60,405.13

 07/20/18     178      SARAH P. GERMAN                  Interim distribution payment -        7100-000                             30,260.31           1,664,761.40
                                                        Dividend paid at 27.58% of
                                                        $109,700.00; Claim # 81; Filed:
                                                        $144,711.35

 07/20/18     179      JEFFREY D. ODEN                  Interim distribution payment -        7100-000                              1,379.23           1,663,382.17
                                                        Dividend paid at 27.58% of
                                                        $5,000.00; Claim # 82; Filed:
                                                        $25,390.39

 07/20/18     180      JERRY ROBERT KING                Interim distribution payment -        7100-000                            165,507.62           1,497,874.55
                                                        Dividend paid at 27.58% of
                                                        $600,000.00; Claim # 83; Filed:
                                                        $1,004,461.67

 07/20/18     181      MAINSTAR TRUST FBO ROSE B.       Interim distribution payment -        7100-000                             38,618.44           1,459,256.11
                       CUMMINGS (TRADITIONAL IRA)       Dividend paid at 27.58% of
                                                        $140,000.00; Claim # 84; Filed:
                                                        $0.00

 07/20/18     182      MAINSTAR TRUST FBO               Interim distribution payment -        7100-000                             45,514.59           1,413,741.52
                       WILLIAM D. CUMMINGS              Dividend paid at 27.58% of
                       (TRADITIONAL IRA)                $165,000.00; Claim # 86; Filed:
                                                        $0.00

 07/20/18     183      MAINSTAR TRUST FBO TONY F.       Interim distribution payment -        7100-000                             38,618.44           1,375,123.08
                       CHANEY, SR.                      Dividend paid at 27.58% of
                                                        $140,000.00; Claim # 91; Filed:
                                                        $169,750.00

 07/20/18     184      LAUREN PISCATELLI                Interim distribution payment -        7100-000                            192,950.16           1,182,172.92
                                                        Dividend paid at 27.58% of
                                                        $699,485.00; Claim # 95; Filed:
                                                        $1,113,785.41

 07/23/18     174      Charles Schwab & Co., Inc. FBO   Interim distribution payment -        7100-004                             -22,895.22          1,205,068.14
                       Thomas Joseph Crozier, III       Dividend paid at 27.58% of
                                                        $83,000.00; Claim # 77; Filed:

                                                                                         Page Subtotals:           $0.00        $692,235.86         true

{ } Asset Reference(s)                                                                                                     ! - transaction has not been cleared
                       Case 17-30132                Doc 380         Filed 01/28/19 Entered 01/28/19 15:52:39                                 Desc Main
                                                                    Document      Page 10 of 13
                                                               Form 2
                                                                                                                                                      Page: 2-8
                                               Cash Receipts And Disbursements Record
Case No.:                17-30132                                           Trustee Name:                     Joseph W. Grier (530460)
Case Name:               TSI HOLDINGS, LLC                                  Bank Name:                        Rabobank, N.A.
Taxpayer ID #:           **-***4746                                         Account #:                        ******7000 Checking
For Period Ending: 12/31/2018                                               Blanket Bond (per case limit): N/A
                                                                            Separate Bond (if applicable): $1,089,000.00
    1              2                       3                                     4                                5                     6                    7

  Trans.     Check or        Paid To / Received From           Description of Transaction         Uniform      Deposit            Disbursement        Account Balance
   Date       Ref. #                                                                             Tran. Code      $                      $

                                                             $92,182.33
                                                             Voided on 07/23/2018

 07/23/18          185   Grier Furr & Crisp, PA              Balance of fees per order entered   3110-000                              295,735.01             909,333.13
                                                             4/23/18 (Doc 233)

 07/23/18          186   Grier Furr & Crisp, PA              Fees & expenses per order           3110-000                              159,106.88             750,226.25
                                                             entered 7/20/18 (Doc 305)

 07/23/18          187   Mainstar Trust FBO Thomas           Interim distribution payment -      7100-000                               22,895.22             727,331.03
                         Joseph Crozier III                  Dividend paid at 27.58% of
                                                             $83,000.00; Claim # 77; Filed:
                                                             $92,182.33

 07/31/18                Rabobank, N.A.                      Bank and Technology Services        2600-000                                1,593.22             725,737.81
                                                             Fees

 08/30/18          188   Internatiional Sureties, Ltd.       Bond                                2300-000                                   970.00            724,767.81

 08/31/18                Rabobank, N.A.                      Bank and Technology Services        2600-000                                2,034.01             722,733.80
                                                             Fees

 09/28/18                Rabobank, N.A.                      Bank and Technology Services        2600-000                                   643.38            722,090.42
                                                             Fees

 10/23/18          189   Parker Hudson Rainer & Dobbs        Mediator fees; approved by order    3721-000                                8,687.96             713,402.46
                         LLP                                 dated 10/23/18

 10/31/18                Rabobank, N.A.                      Bank and Technology Services        2600-000                                   662.36            712,740.10
                                                             Fees

 11/06/18          190   Middleswarth Bowers & COmpany       Fees approved order entered         3310-000                               62,116.31             650,623.79
                                                             11/8/18 [D.E. 342]

 11/06/18          191   Grier Furr & Crisp, PA              Fees allowed per order 11/6/18      3110-000                              211,575.72             439,048.07
                                                             (D.E. 341]

 11/08/18          192   Charles G. Monnett III &            Administrative expense claim per    2990-000                               12,505.00             426,543.07
                         Associates                          D.E. 346

                                           COLUMN TOTALS                                                       6,310,159.21            5,883,616.14          $426,543.07
                                                    Less: Bank Transfers/CDs                                             0.00                  0.00
                                           Subtotal                                                            6,310,159.21            5,883,616.14
            true                                    Less: Payments to Debtors                                                                  0.00

                                           NET Receipts / Disbursements                                       $6,310,159.21          $5,883,616.14




                                                                                                                                                          false

{ } Asset Reference(s)                                                                                                          ! - transaction has not been cleared
                   Case 17-30132                 Doc 380      Filed 01/28/19 Entered 01/28/19 15:52:39                                Desc Main
                                                              Document      Page 11 of 13
                                                             Form 2
                                                                                                                                               Page: 2-9
                                             Cash Receipts And Disbursements Record
Case No.:              17-30132                                       Trustee Name:                      Joseph W. Grier (530460)
Case Name:             TSI HOLDINGS, LLC                              Bank Name:                         Rabobank, N.A.
                                                                                                         ******7001 Joseph W. Grier, III, Escrow Agent
Taxpayer ID #:         **-***4746                                     Account #:
                                                                                                         under agmt d'd 8/4/17
For Period Ending: 12/31/2018                                         Blanket Bond (per case limit): N/A
                                                                      Separate Bond (if applicable): $1,089,000.00
    1          2                         3                                 4                                 5                   6                    7

  Trans.    Check or       Paid To / Received From         Description of Transaction       Uniform       Deposit          Disbursement        Account Balance
   Date      Ref. #                                                                        Tran. Code       $                    $

 08/28/17              Grier Furr & Crisp PA Trust    Net proceeds from sale of Siskey                    1,898,221.29                               1,898,221.29
                       Account                        home & Diane Siskey personal
                                                      property

                                                      Net proceeds from sale of Diane       1280-002                                                 1,898,221.29
                                                      Siskey personal property

                                                                           $75,585.00

                                                      Net proceeds from sale of Siskey      1280-002                                                 1,898,221.29
                                                      home

                                                                         $1,822,636.29

 08/31/17              Rabobank, N.A.                 Bank and Technology Services          2600-000                                 243.67          1,897,977.62
                                                      Fees

 09/14/17              Rabobank, N.A.                 Bank and Technology Services          2600-000                                 -243.67         1,898,221.29
                                                      Fees

 12/05/17     101      International Sureties, Ltd.   Chapter 7 bond                        2300-004                                 300.00          1,897,921.29
                                                      Voided on 12/05/2017

 12/05/17     101      International Sureties, Ltd.   Chapter 7 bond                        2300-004                                 -300.00         1,898,221.29
                                                      Voided on 12/05/2017

 01/31/18              Rabobank, N.A.                 Bank and Technology Services          2600-000                              2,791.04           1,895,430.25
                                                      Fees

 02/08/18              Rhodes/Lowder settlements      Rhodes/Lowder settlement funds                        440,000.00                               2,335,430.25

              {12}                                    Denise Rhodes settlement              1249-000                                                 2,335,430.25

                                                                          $220,000.00

              {12}                                    Ben Lowder settlement                 1249-000                                                 2,335,430.25

                                                                          $220,000.00

 02/08/18              Rhodes/Lowder settlements      Deposit Reversal:                                    -440,000.00                               1,895,430.25
                                                      Rhodes/Lowder settlement funds

              {12}                                    Denise Rhodes settlement              1249-000                                                 1,895,430.25

                                                                          -$220,000.00

              {12}                                    Ben Lowder settlement                 1249-000                                                 1,895,430.25

                                                                          -$220,000.00

 02/09/18              Rabobank, N.A.                 Bank and Technology Services          2600-000                              -2,791.04          1,898,221.29
                                                      Fees

 04/26/18     102      Middleswarth & Bowers          Professional fees per order of        3310-004                             70,831.44           1,827,389.85
                                                      4/23/18 (D.E. 234)
                                                      Voided on 04/26/2018

 04/26/18     102      Middleswarth & Bowers          Professional fees per order of        3310-004                             -70,831.44          1,898,221.29
                                                      4/23/18 (D.E. 234)
                                                      Voided on 04/26/2018




                                                                                       Page Subtotals:   $1,898,221.29                $0.00        true

{ } Asset Reference(s)                                                                                                   ! - transaction has not been cleared
                      Case 17-30132          Doc 380       Filed 01/28/19 Entered 01/28/19 15:52:39                             Desc Main
                                                           Document      Page 12 of 13
                                                         Form 2
                                                                                                                                         Page: 2-10
                                         Cash Receipts And Disbursements Record
Case No.:               17-30132                                   Trustee Name:                  Joseph W. Grier (530460)
Case Name:              TSI HOLDINGS, LLC                          Bank Name:                     Rabobank, N.A.
                                                                                                  ******7001 Joseph W. Grier, III, Escrow Agent
Taxpayer ID #:          **-***4746                                 Account #:
                                                                                                  under agmt d'd 8/4/17
For Period Ending: 12/31/2018                                      Blanket Bond (per case limit): N/A
                                                                   Separate Bond (if applicable): $1,089,000.00
    1             2                  3                                   4                              5                   6                    7

  Trans.    Check or       Paid To / Received From      Description of Transaction    Uniform      Deposit            Disbursement       Account Balance
   Date      Ref. #                                                                  Tran. Code      $                      $

                                      COLUMN TOTALS                                                1,898,221.29                   0.00         $1,898,221.29
                                             Less: Bank Transfers/CDs                                        0.00                 0.00
                                      Subtotal                                                     1,898,221.29                   0.00
           true                              Less: Payments to Debtors                                                            0.00

                                      NET Receipts / Disbursements                                $1,898,221.29                  $0.00




                                                                                                                                             false

{ } Asset Reference(s)                                                                                              ! - transaction has not been cleared
                 Case 17-30132               Doc 380         Filed 01/28/19 Entered 01/28/19 15:52:39                             Desc Main
                                                             Document      Page 13 of 13
                                                       Form 2
                                                                                                                                         Page: 2-11
                                       Cash Receipts And Disbursements Record
Case No.:           17-30132                                         Trustee Name:                    Joseph W. Grier (530460)
Case Name:          TSI HOLDINGS, LLC                                Bank Name:                       Rabobank, N.A.
                                                                                                      ******7001 Joseph W. Grier, III, Escrow Agent
Taxpayer ID #:      **-***4746                                       Account #:
                                                                                                      under agmt d'd 8/4/17
For Period Ending: 12/31/2018                                        Blanket Bond (per case limit): N/A
                                                                     Separate Bond (if applicable): $1,089,000.00

                                       Net Receipts:                $8,208,380.50
                           Plus Gross Adjustments:                          $0.00
                         Less Payments to Debtor:                           $0.00
                 Less Other Noncompensable Items:                   $1,898,371.29

                                          Net Estate:               $6,310,009.21




                                                                                                            NET                   ACCOUNT
                                 TOTAL - ALL ACCOUNTS                             NET DEPOSITS         DISBURSEMENTS              BALANCES
                                 ******7000 Checking                                  $6,310,159.21          $5,883,616.14           $426,543.07

                                 ******7001 Joseph W. Grier, III, Escrow Agent        $1,898,221.29                     $0.00         $1,898,221.29
                                 under agmt d'd 8/4/17
                                                                                      $8,208,380.50            $5,883,616.14          $2,324,764.36
